Citation Nr: 0938125	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-19 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral vision disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1948 to 
November 1951.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision, which denied 
the Veteran's claim because no new and material evidence had 
been submitted sufficient to reopen a previously denied 
service connection claim for a bilateral vision disorder.  

The RO initially denied the Veteran's service connection 
claim in April 1952.  No notice of disagreement was filed and 
the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In July 2001, the Veteran filed a petition to 
reopen his service connection claim, which was subsequently 
denied in a December 2001 rating decision, appealed to the 
Board, and ultimately denied in a November 2002 Board 
decision.  As a result of a Joint Motion for Remand, an 
August 2003 Order for the Court vacated the Board's decision 
and remanded the case for further development and 
readjudication.  Thereafter, the Board issued a November 2005 
decision ultimately denying the Veteran's petition on the 
basis that he did not submit new and material evidence 
sufficient to reopen his service connection claim.  The 
Veteran did not submit a notice of appeal within 120 days.  
The Board decision is final.  38 U.S.C.A. § 7266; 38 C.F.R. 
§§ 20.1100, 20.1104.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A Board decision dated in November 2005 denied the 
Veteran's petition to reopen the Veteran's claim of 
entitlement to service connection for a bilateral vision 
disorder.  

2. Additional evidence received since the November 2005 
decision is either cumulative or irrelevant to the grounds 
for the final denial of service connection, and does not 
raise the possibility of substantiating the Veteran's claim 
of service connection for a bilateral vision disorder.  


CONCLUSIONS OF LAW

1.  A November 2005 Board decision, which denied the petition 
to reopen the claim of service connection for a bilateral 
vision disorder, is final.  38 U.S.C.A. § 7106 (West 2002).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a bilateral 
vision disorder; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 I. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 I. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Further, the November 2006 
letter provided notice of the elements of new and material 
evidence and the reasons for the prior denial.  The criteria 
of Kent are also satisfied.  See Kent, supra.

Since the Board has concluded that reopening the claim for 
service connection is not warranted, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II.	New and Material Evidence

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See King v. Brown, 5 Vet. App. 19, 21 
(1993); Justus v. Principi, 3 Vet. App. 510 (1992).

As an initial matter, the Veteran's initial claim of 
entitlement for service connection for a bilateral vision 
disorder was denied, in April 1952, on the basis that there 
was no evidence of in-service incurrence or aggravation and 
no medical nexus.  The last prior final denial was rendered 
by the Board in November 2005. 

When the Board reviewed the claim, the claims file contained 
the Veteran's service treatment records, which were negative 
for complaints, diagnosis, or treatment of an eye disorder of 
any kind and the Veteran's report of medical examination at 
discharge, conducted in November 1951, which indicated 
distant visual acuity of 20/20 in both eyes, near visual 
acuity of J1 (approximately 20/20), in both eyes, and normal 
vivid color perception.  It also contained a March 1952 
narrative summary report discussing the Veteran's January 
1952 hospital treatment, and a letter from the Chief of 
Professional Services at VA hospital where the Veteran 
received treatment and was diagnosed with acute process of 
neuroretinitis of the left eye.  The claims file contained VA 
treatment records dated from September 1952 to January 1956 
and from February to November 2004; records from Rosen 
Optometry Associated dated in August 1989; treatment records 
from Howard N. Short, M.D. dated from January 1995 to 
December 1997; eye examination reports from Cataract & Eye 
Disease Specialists, Inc. dated in February 2000 and April 
2001; a June 2003 opinion from Dr. Rothstein; and a February 
2005 opinion from Dr. Chung.  

In November 2005, the Board found that the medical evidence 
submitted, while new, gave no indication that the Veteran's 
vision disorder was etiologically related to service.  
Further, the opinions rendered by Dr. Rothstein and Dr. Chung 
were speculative and inconclusive and thus could not support 
a claim for service connection.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  The Board also found that while the 
Veteran is competent to give evidence about what he 
experienced in-service, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Layno v. Brown, 
6 Vet. App. 465 (1994); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since the November 2005 Board decision, the Veteran has 
submitted his own statement in support of the claim dated in 
October 2006 and VA treatment records dated from February 
2004 to May 2006.  These treatment records reveal diagnoses 
of mild cataracts in both eyes, age-related macular 
degeneration of the right eye, and long standing optic 
neuritis greater in the right eye than the left eye with 
massive associated visual field defects.  However, the 
aforementioned treatment records are completely silent as to 
whether the Veteran's bilateral vision disorder was incurred 
in or aggravated by service and do not provide a medical 
nexus opinion relating the Veteran's current visual disorder 
to service.  They are completely without such a discussion 
and, therefore, do not address the grounds of the prior final 
denial of his service connection claim.  Furthermore, the 
Veteran October 2006 statement opines that his visual 
disorder was caused from the very cold weather he experienced 
while service in Korea.  Again, the Veteran is not competent 
to diagnosis his disability or provide an opinion as to the 
etiological relationship of his eye disability.  See 
Espiritu, supra.  

Accordingly, the Board finds that, while new, the evidence 
submitted is not material and does not warrant reopening as 
the records do not raise a reasonable possibility of 
substantiating his underlying service connection claim.  See 
38 C.F.R. § 3.156(a).  The petition to reopen the claim of 
service connection for a bilateral vision disorder is denied.  
See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service 
connection for a bilateral vision disorder is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


